                                 IN THE UNITED STATES DISTRICT COURT


                                      FOR THE DISTRICT OF OREGON




ETHANE. PRINTEMPS-HERGET,
                                                                             No. 3:18-cv-00476-MO
                 Plaintiff,                                                 OPINION AND ORDER
       V.

MEGAN J. BRENNAN, Postmaster
General of the U.S. Postal Service,

                 Defendant.

MOSMAN,J.,

       This matter comes before me on Defendant's Motion for Summary Judgment [32].

Defendant claims Plaintiff failed to administratively exhaust all but one of his claims, and that

the remaining claim presents no genuine dispute of material fact. I agree with Defendant except

with respect to the claims pe1iaining to the specific incident of Plaintiffs termination from

employment. As to those claims, I find that Plaintiff did exhaust his administrative remedies.

Therefore, I GRANT in paii and DENY in part Defendant's Motion.

                                          BACKGROUND

       On August 17, 2013, Defendant United States Postal Service ("USPS") hired Plaintiff

Ethan E. Printemps-Herget to work as a temporary City Canier Assistant ("CCA"). Schweiner

Deel. [33]   ,r 8. Eventually, he was conve1ied to a career position, subject to a ninety-day
probationary period. Id.




1 - OPINION AND ORDER
       On September 24, 2013, Printemps-Herget filed an Equal Employment Opportunity

("EEO") complaint against USPS (the "September Complaint"), alleging disability and race

discrimination. Schweiner Deel. [33] Ex. 6 at 9. A month later, he withdrew the complaint after

mediation. Id.

       About one year later, beginning on August 22, 2014, Printemps-Herget stopped appearing

for work. Schweiner Deel. [33] Ex. 2 at 2. According to USPS, he claimed that he was "unable to

work due to stress." Id. On October 28, 2014, USPS info1med him that his continued absence

was without authorization, but, according to USPS, Printemps-Herget "refused contact from

management and refused to come in for an investigative interview." Schweiner Deel. [33] Ex. 1

at 2; Schweiner Deel. [33] Ex. 2 at 2.

       On November 4, 2014, Printemps-Herget filed another EEO complaint against USPS (the

"November Complaint"). Schweiner Deel. [33] Ex. 6 at 1. He alleged he was being subjected to

"discriminatory harassment" as retaliation for filing the September Complaint. Id. In paiiicular,

he alleged the following incidents of harassment:

       1. On unspecified dates, management publicly disclosed that he was on extended
          probation because of falsification;
       2. On unspecified dates, management disclosed his medical information;
       3. On an unspecified date, management delayed his uniform allowance;
       4. On an unspecified date, he was transferred to another station; and,
       5. On August 7, 2014, he was given a discussion in which the manager was abusive.

       Id.

       On December 12, 2014, USPS notified Printemps-Herget that he would be terminated

from employment effective December 13, 2014, for "[f]ailure to maintain your assigned

schedule." Schweiner Deel. [33] Ex. 3 at 1.

       On March 12, 2015, Printemps-Herget sent a "PS F01m 2564-A" to the USPS EEO

Office alleging additional incidents of adverse treatment (the "March Complaint"). Schweiner


2 - OPINION AND ORDER
Deel. [33] Ex. 3. Specifically, he alleged "disability and possibly retaliation," describing the

relevant incident as his termination from employment at USPS. Id. at 1.

       On March 23, 2015, the USPS EEO Office ruled on the March Complaint. See Schweiner

Deel. [33] Ex. 5. In their ruling, the EEO Office first described regulation 29 C.F.R §

1614.106(d) as one that "permits complainant's [sic] to amend a pending EEO complaint to add

claims that are like or related to those claims raised in the pending complaint. There is no

requirement that the complainant seek or receive counseling on these new claims." Id. at 1. The

EEO Office then decided that the March Complaint should be treated as an amendment to

Printemps-Herget's November Complaint pursuant to 29 C.F.R. § 1614.106(d), but that it should

nevertheless be dismissed. Id. at 1. Specifically, the EEO Office wrote that:

       A review of your PS Form 2564-A reveals that the additional matters raised are
       like or related to the matters raised in your formal complaint filed on November 4,
       2014. Therefore, your new claim will be considered an amendment; however your
       amended claim is hereby dismissed as discussed below.

       Id. (emphasis added).

In explaining the dismissal, the EEO Office described that Printemps-Herget's "contact with the

EEO Counselor was untimely," being "well beyond the 45-day regulatory time frame" delineated

in 29 C.F.R. § 1614.105(a)(l). Id. at 2. This was so, according to the EEO Office, because

Printemps-Herget's March Complaint was filed more than 45 days after the alleged

discriminatory incident: his termination on December 13, 2014. Id.

       On June 24, 2015, after completing its investigation of the claims contained in the

November Complaint (but not including the allegations made in the March Complaint involving

Printemps-Herget's termination) the USPS EEO Office issued its Final Agency Decision. See

Schweiner Deel. [33] Ex. 6 at 1, 17. USPS held that "the evidence does not support a finding that

the complainant was subjected to discrimination as alleged," and closed the complaint. Id. at 17.


3 - OPINION AND ORDER
Printemps-Herget appealed this decision to the Equal Employment Opportunity Commission

("EEOC") which upheld USPS's findings. Schweiner Deel. [33] Ex. 7 at 1. He then appealed the

EEOC's decision to the Office of Federal Operations ("OFO"), which affirmed the EEOC and

USPS decisions below. Id. at 1-3. Printemps-Herget subsequently turned to the federal courts.

       This action began on March 19, 2019, when Printemps-Herget, proceeding without

counsel, filed a Complaint [2] in this court alleging discrimination based on disability under the

Rehabilitation Act. 1 Specifically, he alleges that USPS, beginning in November 2013, engaged in

a "campaign of harassment" against him involving various discriminatory actions, including and

ultimately culminating with his termination from employment on December 13, 2014. The

alleged discriminatory actions leading up to his termination include that:

       1)   USPS     failed to provide typical on-the-job training,
       2)   USPS     improperly kept him in a probationary period,
       3)   USPS     denied him safety equipment, and
       4)   USPS     denied him a uniform allowance and other benefits.

       Id. at 5-6.

Defendant's Motion for Summary Judgment [32] addresses Printemps-Herget's allegations

involving the incident of his termination separate from the alleged incidents of harassment that

took place before Printemps-Herget's termination. I will proceed in similar fashion.

                                       LEGAL STANDARD

       Summary judgment is proper "if the movant shows that there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a matter oflaw." Fed. R. Civ. P.



       1
          As Defendant notes, while Printemps-Herget stated his claims as violations of the
Americans with Disabilities Act ("ADA"), the ADA does not apply directly to the federal
government as an employer. Thus, I will evaluate Printemps-Herget's claims under the
Rehabilitation Act which does cover federal employees and has shared standards with the ADA.
See 29 U.S.C. §§ 791(f), 794(d); Coons v. Secy of US. Dep 't of Treasury 383 F.3d 879, 884
(9th Cir. 2004).
4 - OPINION AND ORDER
56(a). The initial burden for a motion for summary judgment is on the moving party to identify

the absence of a genuine issue of material fact. Celotex C01p. v. Catrett, 477 U.S. 317,323

(1986). Once that burden is satisfied, the burden shifts to the non-moving paiiy to demonstrate,

through the production of evidence listed in Fed. R. Civ. P. 56( c)(1 ), that there remains a

"genuine issue for trial." Celotex, 477 U.S. at 324. The non-moving paiiy may not rely upon the

pleading allegations, Brinson v. Linda Rose Joint Venture, 53 F .3d 1044, 1049 (9th Cir. 1995)

(citing Fed. R. Civ. P 56(e)), or "unsuppmied conjecture or conclusory statements," Hernandez

v. Spacelabs Med. Inc., 343 F.3d 1107, 1112 (9th Cir. 2003). All reasonable doubts and

inferences to be drawn from the facts are to be viewed in the light most favorable to the

nonmoving party. Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio C01p., 475 U.S. 574,587

(1986).

                                           DISCUSSION

   I.        Plaintiff's Claims Specific to the Termination of His Employment.

          In its Motion for Summary Judgment [32], Defendant argues that Printemps-Herget's

claims sun-ounding his December 13, 2014, termination must be dismissed because of his

"failure to exhaust his administrative remedies." Def. 's Mot. Summ. J. [32] at 7. Specifically,

Defendant argues that Printemps-Herget ran afoul of29 C.F.R. § 1614.105(a)(l) because he was

terminated effective December 13, 2014, but "did not seek EEO counseling for that termination

until March 12, 2015." Id. at 8. Section 1614.105(a)(l) mandates that before filing a formal

complaint with an agency's EEO Office, a potential claimant must "initiate contact" with an

EEO counselor within 45 days of the alleged discriminatory action to try and informally resolve

the matter. 29 C.F.R. § 1614.105(a)(l).

          "In order to bring a claim under the Rehabilitation Act, a federal employee must exhaust

available administrative remedies," which includes filing an EEO complaint. Cherosky 330 F.3d

5 - OPINION AND ORDER
at 1245. As Defendant notes, before formally filing a complaint, a complainant must comply

with the counseling requirements of§ 1614.105. This includes a timely consultation: "Failure to

comply with [29 C.F.R. § 1614.105(a)(l)] is 'fatal to a federal employee's discrimination

claim."' Cherosky 330 F.3d at 1245 (quoting Lyons v. England, 307 F.3d 1092, 1105 (9th Cir.

2002)).

          But while it is undoubtedly the case that a new EEO complaint must meet the counseling

requirements of§ 1614.105, not all allegations of discrimination come before an EEO Office by

way of a new complaint. In accordance with 29 C.F.R. § 1614.106(d), "[a] complainant may

amend a complaint at any time prior to the conclusion of the investigation to include issues or

claims like or related to those raised in the complaint." (emphasis added). That raises the

question: When amending an existing, pending complaint pursuant to § 1614.106(d), must one

comply with the counseling requirements of§ 1614.105, including the 45-day requirement?

          The USPS EEO Office was not a model of clarity when it ruled on Printemps-Herget's

March Complaint in its March 23, 2015, decision. As laid out above, the EEO Office held that

the March Complaint constituted an amendment to Printemps-Herget's November Complaint

pursuant to§ 1614.106(d), and it stated that for such amendments "[t]here is no requirement that

the complainant seek or receive counseling on [the] new claims." Schweiner Deel. [33] Ex. 5 at

1. But then it immediately proceeded to dismiss Printemps-Herget's amendment because he had

failed to seek counseling in a timely fashion. Id at 2. This makes no sense. For new claims added

via amendment, either a claimant is required to seek counseling-and must therefore do so in a

timely fashion--or there is no counseling requirement at all.

          The parties have not cited any controlling Ninth Circuit precedent on this question. There

is, however, persuasive authority directly on point courtesy of the Eleventh and D.C. Circuits.



6 - OPINION AND ORDER
Both circuits agree that new claims that are "like or related" to those in an existing complaint,

and thus may be added to that complaint via an amendment pursuant to§ 1614.106(d), do not

have to meet the counseling requirements of§ 1614.105 (including the 45-day requirement). See

Weber v. Battista, 494 F.3d 179, 183 (D.C. Cir. 2007) (explaining that "[i]fthe new claim meets

[the] requirement[s]" of§ 1614.109(d), "then '[t]here is no requirement that the amendment be

subject to counseling."') (quoting Core v. Brownlee, Appeal No. 01A34550, 2004 WL 189570,

at* 1 (E.E.O.C. Jan. 23, 2004)); Ramirez v. United States, 686 F.3d 1239, 1246 n.4 (11th Cir.

2012) ("[A] claim 'like or related to' the original claim is not subject to the 45-day counseling

requirement.").

       I agree with the position of the Eleventh and D.C. Circuits because I think it is the best

reading of the text of§§ 1614.105(a) and 1614.106(d). First,§ 1614.105(a) states that a

complainant "must consult a Counselor prior to filing a complaint to try to info1mally resolve the

matter." (emphasis added). If the authors of this section wanted to require counseling any time an

already-filed complaint was amended, it would have been easy to do so. 2 Second, there is

nothing in the text of§ 1614.106 linking the amendment process of§ 1614.106(d) with the

requirements of§ 1614.105. Third,§ 1614.107(a)(2) confirms this separateness. That section

states that an agency shall dismiss an entire complaint "that raises a matter that has not been

brought to the attention of a Counselor and is not like or related to a matter that has been brought

to the attention of a counselor." 29 C.F.R. § 1614.107(a)(2) (emphasis added). In other words, if

a matter has not been brought to the attention of a Counselor, but that matter is "like or related"

to a matter that already has been brought to the attention of a Counselor, the complaint will not



       2
         Congress might have written instead, for example, that a complainant "must consult a
Counselor prior to filing or amending a complaint." Here's another: "Every new allegation of
discrimination must first be discussed with a Counselor."
7 - OPINION AND ORDER
be dismissed. That is what occurs when someone properly files a complaint after going through

counseling, and then properly amends that complaint without going through counseling a second

time.

        Because I hold that an amendment to an EEO complaint pursuant to § 1614.106(d) does

not need to meet the counseling requirements of§ 1614.105, the only remaining question is if

Printemps-Herget's March Complaint is properly construed as an amendment to his November

Complaint. On that question I agree with the EEO Office's March 23, 2015, decision. Printemps-

Herget's November Complaint alleged he was facing retaliatory, discriminatory harassment for

filing his September Complaint. The March Complaint alleges his te1mination was both an

instance of disability discrimination and "possibly retaliation" for filing both his September and

November Complaints. Schweiner Deel. [33] Ex. 4 at 1. It is thus sufficiently related to the

claims in the November Complaint to be considered an amendment under§ 1614.106(d).

        As Printemps-Herget's March Complaint was a proper attempt to amend his November

Complaint under§ 1614.106(d), he was not subject to the 45-day requirement of

§ 1614.105(a)(l). He thus did not fail to administratively exhaust his claims involving the

incident of his termination.

        In its Reply brief [35], Defendant hints at the notion that it has raised two grounds for

summary judgment on the termination claims: 1) Printemps-Herget's failure to exhaust

administrative remedies, and 2) his failure to provide any excuse for his extended absence from

work. Def. 's Reply [35] at 2. But this is too little, too late. Nowhere in its Motion does

Defendant raise the second ground for summary judgment, and its glancing, inchoate reference

in its Reply is insufficient.




8 - OPINION AND ORDER
          Therefore, Defendant's Motion for Summary Judgement [32] with respect to the claims

arising out of Printemps-Herget's December 13, 2014, termination is denied.

    II.      Plaintiff's Discriminatory Harassment Claims That Preceded His Termination.

          Defendant makes two arguments regarding the group of allegations that Printemps-

Herget asserts amounted to a discriminatory "campaign of harassment" against him and which

preceded his termination. First, Defendant argues that three of his allegations-that USPS 1)

failed to provide typical on the job training, 2) improperly kept him in a probationary period, and

3) denied him safety equipment-were not administratively exhausted, as Printemps-Herget

never aired these specific allegations in any EEO process before bringing them here. Def.' s Mot.

Summ. J. [32] at 8. Second, Defendant acknowledges that the remaining allegation-that USPS

discriminatorily denied him a uniform allowance-was administratively exhausted. Id. at 9. But

Defendant argues that the evidence presented thus far conclusively shows that Printemps-

Herget' s delay in receiving a uniform allowance was the result of a station-wide delay that

affected all CCA's, rather than the result of discrimination against Printemps-Herget. Id.

          I agree with both of Defendant's arguments. With respect to the first argument, as

described above, a plaintiff must exhaust his administrative remedies before bringing

discrimination claims under the Rehabilitation Act in federal court. Cherosky v. Henderson, 330

F.3d 1243, 1245 (9th Cir. 2003). Printemps-Herget did not raise the claims relating to training,

the probationary period, or the safety equipment in any of his EEO complaints. Thus, he cannot

raise them here.

          As to Defendant's argument regarding the uniform allowance, Defendant met its initial

burden in presenting evidence which identified the absence of a genuine issue of material fact.

See Celotex Corp. v. Catrett, 477 U.S. 317,323 (1986). As described in USPS's Final Agency



9   OPINION AND ORDER
Decision evaluating Printemps-Herget's November Complaint, USPS Customer Service

Manager Kenneth Streicher testified that:

       [Printemps-Herget] and all the other CCAs at the Piedmont Station experienced
       delays in receiving their uniform allowances because, as the new person responsible
       for administration of unifmm allowances, [Streicher] had never done the
       administration for uniform allowance before; he had no experience with CCA
       employees; and his requests for funding for the uniform program were denied due
       to errors.

       Schweicher Deel. [33] Ex. 6 at 14 (emphasis added).

I agree with the USPS EEO Office, the EEOC, and the OFO that this testimony constitutes a

legitimate, non-discriminatory explanation for the delay of Printemps-Herget's benefits. Because

Defendant met their initial burden, the burden of production shifts to Printemps-Herget to offer

sufficient evidence to establish that there remains a "genuine issue for trial." Celotex, 477 U.S. at

324. He has not done so. In his briefing responding to the present motion, Printemps-Herget

reasserts that certain employees "got the uniform allowance on time, out of turn, before Plaintiff

received the benefit," but cites no evidence to support this contention. Pl.'s Sur-reply to Def.'s

Mot. Summ. J. [3 8] at 2. As described above, this is not enough to survive summary judgment.

       Therefore, Defendant's Motion for Summary Judgment [32] with respect to Printemps-

Herget's claims of discriminatory harassment that preceded his termination is granted and these

claims are dismissed with prejudice.

II

II

II

II

II

II

10 - OPINION AND ORDER
                                       CONCLUSION

       For the reasons stated above, I GRANT in part and DENY in part Defendant's Motion for

Summary Judgment [32]. Plaintiff Printemps-Herget's claims with respect to the alleged

discriminatory harassment that took place in time before his termination from employment are

DISMISSED with prejudice. His claims alleging discrimination and retaliation related to the

specific incident of his termination from employment may proceed.

       IT IS SO ORDERED.

       DATED this-ti day of September, 2019.




11 - OPINION AND ORDER
